 
STOCK PLEDGE AGREEMENT
 
Dated as of August 30, 2011
 
By and Among
 
SAGEBRUSH GOLD, LTD.,
 
GOLD ACQUISITION CORP.
 
and
 
PLATINUM LONG TERM GROWTH, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1 - DEFINITIONS
1
   
ARTICLE 2 - PLEDGE; GRANT OF SECURITY; COLLATERAL AGENT; VOTING
3
     
Section 2.1  
Pledge of Stock Collateral
3
Section 2.2
Pledge of Additional Stock
3
Section 2.3
Pledged Indebtedness
3
Section 2.4
Collateral Agent
4
Section 2.5
Voting
4
   
ARTICLE 3 - SECURITY FOR OBLIGATIONS
4
   
ARTICLE 4 - LIQUID, RECAPITALIZATION, ETC.
4
     
Section 4.1
Distributions Paid to the Secured Party.
4
   
ARTICLE 5 - WARRANTY OF TITLE; AUTHORITY
5
   
ARTICLE 6 - REMEDIES
5
     
Section 6.1
In General.
5
Section 6.2
Sale of Pledged Collateral.
6
Section 6.3
Registration of Pledged Shares.
6
Section 6.4
Private Sales.
7
Section 6.5
Pledgor’s Agreements.
8
   
ARTICLE 7 - EXPENSES; APPLICATION OF PROCEEDS OF COLLATERAL
8
   
ARTICLE 8 - MARSHALLING
8
   
ARTICLE 9 - PLEDGOR’S OBLIGATIONS NOT AFFECTED
9
   
ARTICLE 10 - TRANSFER BY PLEDGOR
9
   
ARTICLE 11 - FURTHER ASSURANCES
9
   
ARTICLE 12 - EXONERATION
10
   
ARTICLE 13 - WAIVERS
10
   
ARTICLE 14 - NOTICES
11
   
ARTICLE 15 - TERMINATION
11
   
ARTICLE 16 - GOVERNING LAW; CONSENT TO FORUM
11
   
ARTICLE 17 - ADDITIONAL WAIVERS BY THE PLEDGOR
12
   
ARTICLE 18 - MISCELLANEOUS
12

 
 
-ii-

--------------------------------------------------------------------------------

 
 
STOCK PLEDGE AGREEMENT
 
This STOCK PLEDGE AGREEMENT (this “Agreement”) dated as of August 30, 2011, is
entered into by and between SAGEBRUSH GOLD, LTD., a Nevada corporation with a
business address of 1640 Terrace Way, Walnut Creek, California 85120 (the
“Pledgor”) and PLATINUM LONG TERM GROWTH, LLC as collateral agent (together with
its successors and assigns, the “Secured Party”), for itself and Lakewood Group
LLC (“Lakewood” and, together with the Secured Party and each of their
successors and assigns, the “Lenders”), and is consented and agreed to by Gold
Acquisition Corp. (the “Holding Company”).
 
 WHEREAS, the Lenders are the holders of Senior Secured Convertible Promissory
Notes issued by the Pledgor and the Holding Company bearing even date herewith
in the aggregate principal amount of $8,000,000 (together with any and all
promissory notes issued by the Pledgor and the Holding Company after the date
hereof to any Lender, collectively and severally the “Notes”) pursuant to the
terms of that certain Letter Agreement dated July 18, 2011 by and among the
Pledgor, Platinum and Lakewood (the “Letter Agreement”);
 
WHEREAS, in order to induce the Lenders to convey the Purchased Interest
pursuant to and as defined in the Letter Agreement, the Pledgor has agreed to
execute and deliver to the Secured Party this Agreement and other collateral
documents and to grant the Secured Party, for the pro rata benefit of the
Lenders, a security interest in the Pledged Collateral (as defined below) to
secure the prompt payment, performance and discharge in full of the Obligations
(as defined below);
 
WHEREAS, the Pledgor is the direct legal and beneficial owner of (i) all issued
and outstanding shares of each class of the Stock Collateral (defined in Article
1 below) in the Holding Company as indicated on Schedule A attached hereto (as
such schedule may be amended from time to time pursuant to this Agreement) and
(ii) the general partnership, limited partnership, and limited liability company
interests as indicated on Schedule A;
 
WHEREAS, the Lenders are not willing to convey the Purchased Interest unless the
Obligations (as defined below) are secured by a pledge of and perfected security
interest in the Pledged Collateral (as defined herein); and
 
WHEREAS, the Pledgor wishes to expressly pledge and grant a security interest in
the Pledged Collateral in favor of the Secured Party to secure the Obligations.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Secured Party and the Pledgor hereby agree
as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE 1 - DEFINITIONS
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning effect as the word “shall”.  Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Annexes, Articles and
Sections shall be construed to refer to Annexes to, and Articles and Sections
of, this Agreement.
 
All capitalized terms not otherwise specifically defined in this Agreement shall
have the meanings given thereto in the Notes or if not expressly defined in the
Notes, then in the Letter Agreement.  The following terms shall have the
following meanings:
 
“Additional Stock” means any and all entity ownership interests that (a) are not
Pledged Stock and (b) are acquired by the Pledgor after the date of this
Agreement.
 
“Event of Default” has the meaning assigned to such term in the Notes.
 
“Lenders” has the meaning assigned to such term in the recitals hereof.
 
“Notes” is defined in the recitals hereof.
 
“Obligation(s)” means any obligation(s) of the Pledgor and/or the Holding
Company to any Lender of every kind and description, whether direct or indirect,
absolute or contingent, primary or secondary, joint or several, due or to become
due, or now existing or hereafter arising or acquired and whether by way of
loan, discount, letter of credit, lease, guaranty, or otherwise, including,
without limitation, all Obligations under the Notes.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any governmental authority.
 
“Pledged Collateral” means all of the property at any time pledged to the
Secured Party hereunder (whether described herein or not) and all income
therefrom, increases therein, and proceeds thereof, including without
limitation, the Pledged Ownership Interests.
 
“Pledged Indebtedness” means all promissory notes and other debt instruments and
indebtedness issued or owed, now or in the future, by the Holding Company to the
Pledgor.
 
“Pledged Ownership Interests” means the Stock Collateral and the Additional
Stock pledged under this Agreement.
 
“Pledged Stock” means all issued and outstanding Stock in the Holding Company
now owned or hereafter acquired by the Pledgor, together with all certificates
evidencing the same.
 
“Pledgor” has the meaning assigned to such term in the recitals hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Secured Party” is defined in the recitals hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 “Stock” means all shares of stock or other equity interests, including but not
limited to options, warrants, and convertible securities, of an incorporated
entity, and all membership interest in and to any limited liability company or
similar organized entity.
 
“Stock Collateral” means the Pledged Stock, together with any securities
exchangeable for or convertible into shares of such Pledged Stock of any class
acquired by the Pledgor by purchase, stock dividend, distribution of capital, or
otherwise, together with all income therefrom, increases therein, and proceeds
thereof, whether now owned or hereafter acquired by the Pledgor.
 
“Transaction Documents” has the meaning assigned to such term in the Notes.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York.
 
ARTICLE 2 - PLEDGE; GRANT OF SECURITY; COLLATERAL AGENT; VOTING
 
Section 2.1                      Pledge of Stock Collateral
 
As collateral security for the payment and performance in full of the
Obligations, the Pledgor hereby expressly pledges, assigns, and grants a
security interest in, and delivers to the Secured Party the Stock
Collateral.  The certificates for such Stock Collateral listed in Schedule A, to
the extent represented by certificates, are accompanied by stock powers or other
appropriate instruments of assignment thereof duly executed in blank by the
Pledgor, and have been delivered to the Secured Party.
 
Section 2.2                      Pledge of Additional Stock
 
In case the Pledgor shall acquire any Additional Stock in the Holding Company,
or any securities exchangeable for or convertible into Stock of any class of the
Holding Company, whether by purchase, stock dividend, stock split, or otherwise,
then such Additional Stock shall be subject to the pledge, assignment, and
security interest granted to the Secured Party under this Agreement, and the
Pledgor shall deliver to the Secured Party promptly any certificates therefor,
accompanied by stock powers or other appropriate instruments of assignment duly
executed by the Pledgor in blank.  The Pledgor agrees that the Secured Party may
from time to time attach as Schedule A hereto an updated list of the Stock
Collateral at the time pledged to the Secured Party hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 2.3                      Pledged Indebtedness
 
The Pledgor hereby pledges, bargains, sells, assigns, sets over, mortgages,
hypothecates, transfers and grants to the Secured Party a valid security
interest in the Pledgor’s right, title and interest in the Pledged Indebtedness
and all interest, cash, instruments and other property and assets from time to
time received, receivable or otherwise distributed in respect of the Pledged
Indebtedness, and all promissory notes or other instruments evidencing
additional indebtedness arising after the date hereof and owing to the Pledgor
and all interest, cash, instruments an other property and assets from time to
time received, receivable or otherwise distributed in respect of such Pledged
Indebtedness.  The Pledgor shall deliver to the Secured Party the original of
all currently existing and hereafter acquired Pledged Indebtedness.  The Pledgor
agrees that the Secured Party may from time to time attach as Schedule A hereto
an updated list of any after-acquired Pledged Indebtedness at the time pledged
to the Secured Party hereunder.
 
Notwithstanding anything to the contrary herein, it is understood that neither
the Pledgor nor the Holding Company may issue, incur, or cause to exist any
Indebtedness (as defined in the Notes), including without limitation any Pledged
Indebtedness, without the express written consent of the Secured Party (as set
forth in the Notes).
 
Section 2.4                      Collateral Agent
 
The Pledgor acknowledges that the Secured Party has been appointed as collateral
agent for itself and the Lenders, as set forth in more detail in that certain
Collateral Agency Agreement dated on or about the date hereof by and among the
Lenders (the “Collateral Agency Agreement”).  The Pledgor further acknowledges
and agrees that the Collateral Agency Agreement may be modified by the Lenders
in their absolute discretion (with notice to the Pledgor); provided, however,
that the consent of the Pledgor shall not be required for any such modification.
 
Section 2.5                      Voting
 
So long as any Obligations are outstanding, without the prior written consent of
the Secured Party, the Pledgor shall not exercise any voting rights with respect
to the Pledged Collateral to the extent that such exercise would result in an
amendment, alteration, restatement, supplement or any other modification
whatsoever to or of the Articles of Incorporation and/or the Bylaws of the
Holding Company.
 
ARTICLE 3 - SECURITY FOR OBLIGATIONS
 
This Agreement and the security interests in and pledge of the Pledged
Collateral are made with and granted to the Secured Party as security for the
payment and performance in full of all Obligations.
 
ARTICLE 4 - LIQUID, RECAPITALIZATION, ETC.
 
Section 4.1                      Distributions Paid to the Secured Party.
 
Upon and after an Event of Default, any cash or other property paid or
distributed upon or with respect to any of the Pledged Collateral, whether by
dividend, redemption, loan repayment, or otherwise, shall be paid over and
delivered to the Secured Party as security for the payment and performance in
full of all of the Obligations.
 
 
-4-

--------------------------------------------------------------------------------

 
 
On or after an Event of Default, if pursuant to the recapitalization or
reclassification of the capital of the issuer of any Pledged Ownership Interests
or pursuant to the reorganization of any such issuer, any distribution of
capital shall be made on or in respect to any of the Pledged Ownership
Interests, the property so distributed shall be delivered to the Secured Party,
to be held by the Secured Party as security for the Obligations.  After an Event
of Default, all cash and property paid or distributed in respect of the Pledged
Collateral, whether as a loan payment, dividend or distribution or upon a
liquidation, dissolution, recapitalization, or reclassification, or otherwise,
that are received by the Pledgor shall, until paid or delivered to the Secured
Party, be held in trust for the Secured Party, as security for the payment and
performance in full of all Obligations.
 
ARTICLE 5 - WARRANTY OF TITLE; AUTHORITY
 
The Pledgor and the Holding Company, jointly and severally, hereby represent and
warrant to the Secured Party, for the benefit of the Lenders, that: (a) the
Pledgor has good and marketable title to and is the sole record and beneficial
owner of, its respective Pledged Collateral, subject to no pledges, liens,
security interests, charges, options, restrictions, or other encumbrances except
the pledge and security interest created by this Agreement; (b) all of the
Pledged Ownership Interests are validly issued, fully paid, and non-assessable;
(c) the information set forth on Schedule A hereto relating to the Pledged
Collateral is true, correct, and complete in all respects; and (d) all of the
Pledged Indebtedness have been duly authorized, authenticated or issued and
delivered by, and are the legal, valid and binding obligation of, the issuer
thereof, and no such issuer is in default thereunder.  With regard to Pledged
Collateral acquired after the date of this Agreement, the Pledgor and the
Holding Company hereby covenant that the representations and warranties above
will be equally applicable to any such after-acquired Pledged Collateral on and
after the date such Pledged Collateral is acquired.  The Pledgor and the Holding
Company covenant that they will defend the rights and security interest of the
Secured Party and the Lenders in the Pledged Collateral against the claims and
demands of all other Persons.
 
ARTICLE 6 - REMEDIES
 
Section 6.1                      In General.
 
If an Event of Default has occurred and is continuing, the Secured Party shall
have the following rights and remedies in addition to the rights and remedies of
a secured party under the UCC and any rights and remedies it may have under the
Transaction Documents, all such rights and remedies being cumulative, not
exclusive, and enforceable alternatively, successively, or concurrently, at such
time or times as the Secured Party deems expedient:
 
(a)           If the Secured Party so elects, the Secured Party may exercise all
rights associated with the Pledged Indebtedness and may exercise all voting
rights associated with the Pledged Collateral (whether or not the same shall
have been transferred into the Secured Party’s name or the name of its nominee
or nominees) for any lawful purpose, including, without limitation, if the
Secured Party so elects, for the liquidation of the assets of the issuer
thereof, or for the amendment or modification of any of the charter, bylaws,
partnership agreements, or other governing documents, and give all consents,
waivers, and ratifications in respect of the Pledged Collateral and otherwise
act with respect thereto as though it were the outright owner thereof.  The
Pledgor hereby irrevocably constitutes and appoints the Secured Party the proxy
and attorney-in-fact of the Pledgor (with full power of substitution) to take or
cause to be taken all actions described in this Agreement, and such power of
attorney and proxy are hereby coupled with an interest.  The proxy and power of
attorney provisions contained in this Section shall survive the termination of
this Agreement;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)           The Secured Party may demand, sue for, collect, or make any
compromise or settlement the Secured Party deems suitable in respect of any
Pledged Collateral;
 
(c)           the Secured Party may sell, resell, assign, and deliver, or
otherwise dispose of any or all of the Pledged Collateral, for cash or credit or
both and upon such terms at such place or places, at such time or times, and to
such entities or other persons as the Secured Party thinks expedient, all
without demand for performance by the Pledgor or any notice or advertisement
whatsoever except as expressly provided herein or as may otherwise be required
by law;
 
(d)           the Secured Party may cause all or any part of the Pledged
Collateral held by it to be transferred into its name or the name of its nominee
or nominees; and
 
(e)           the Secured Party may set off or otherwise apply or credit against
the Obligations any and all sums deposited with the Secured Party.
 
Section 6.2                      Sale of Pledged Collateral.
 
In the event of any sale or other disposition of the Pledged Collateral as
provided in Section 6.1 above and to the extent that any notice thereof is
required to be given by law, the Secured Party shall give to the Pledgor at
least ten (10) days’ prior authenticated (as defined in the UCC) notice of the
time and place of any public sale or other disposition of the Pledged Collateral
or of the time after which any private sale or any other intended disposition is
to be made.  The Pledgor hereby acknowledges that ten (10) days’ prior
authenticated notice of such sale or other disposition or sales or other
dispositions shall be reasonable notice.  The Secured Party may enforce its
rights hereunder without any other notice and without compliance with any other
condition precedent now or hereunder imposed by statute, rule of law, or
otherwise (all of which are hereby expressly waived by the Pledgor, to the
fullest extent permitted by law).  The Secured Party may buy or otherwise
acquire any part or all of the Pledged Collateral at any public sale or other
disposition, and if any part or all of the Pledged Collateral is of a type
customarily sold or otherwise disposed of in a recognized market or is of the
type which is the subject of widely-distributed standard price quotations, the
Secured Party may buy or otherwise acquire at private sale or other disposition
and may make payments thereof by any means.  The Secured Party may apply the
cash proceeds actually received from any sale or other disposition to the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, to reasonable attorney’s fees, travel, and all other expenses which may be
incurred by the Secured Party in attempting to collect the Obligations or to
enforce this Agreement or in the prosecution or defense of any action or
proceeding related to the subject matter of this Agreement, and then to the
Obligations.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 6.3                      Registration of Pledged Shares.
 
If the Secured Party shall determine to exercise its right to sell or otherwise
dispose of any or all of the Pledged Ownership Interests pursuant to this
Article 6, and if in the opinion of counsel for the Secured Party it is
necessary, or if in the reasonable opinion of the Secured Party it is advisable,
to have the Pledged Ownership Interests, or that portion thereof be sold,
registered under the provisions of the Securities Act, the Pledgor agrees to use
its best efforts to cause the Holding Company, and the Holding Company hereby
agrees, to execute and deliver, and cause the directors and officers (or other
analogous Persons) of the Holding Company to execute and deliver, all at the
Pledgor’s expense, all such instruments and documents, and to do or cause to be
done all such other acts and things as may be necessary or, in the reasonable
opinion of the Secured Party, advisable to register such Pledged Ownership
Interests under the provisions of the Securities Act and to cause the
registration statement relating thereto to become effective and to remain
effective for a period of at least nine (9) months from the date such
registration statement became effective, and to make all amendments thereto or
to the related prospectus or both that, in the reasonable opinion of the Secured
Party, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  The Pledgor agrees to use its best efforts to
cause the Holding Company, and the Holding Company hereby agrees, to comply with
the provisions of the securities or “Blue Sky” laws of any jurisdiction which
the Secured Party shall designate and to cause such issuer or issuers to make
available to its security holders, as soon as practicable, an earnings statement
which will satisfy the provisions of the Securities Act.  If the Pledgor is or
becomes an issuer of Pledged Ownership Interests, the Pledgor shall take all of
the actions the Secured Party desires an issuer to take, as described in this
Section 6.3.
 
Section 6.4                      Private Sales.
 
The Pledgor recognizes that the Secured Party may be unable to effect a public
sale or other disposition of the Pledged Ownership Interests by reason of
certain prohibitions contained in the Securities Act, federal banking laws, and
other applicable laws, or may decide in its sole discretion that a public sale
is not appropriate or practicable, and therefore may resort to none or more
private sales thereof to a restricted group of purchasers.  The Pledgor agrees
that any such  private sales may be at prices and others terms less favorable to
the seller than if sold at public sales and that such private sales shall not by
reason thereof be deemed not to have been made in a commercially reasonable
manner.  The Secured Party shall be under no obligation to delay a sale of any
of the Pledged Ownership Interests for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act, or such other federal banking or other applicable laws, even
if the issuer would agree to do so.  The Pledgor agrees to use its best efforts
to cause the Holding Company, and the Holding Company hereby agrees, to execute
and deliver, and cause the directors and officers (or other analogous Persons)
of the Holding Company to execute and deliver, all at the Pledgor’s expense, all
such instruments and documents, and to do or cause to be done all such other
acts and things as may be necessary or, in the reasonable opinion of the Secured
Party, advisable to exempt such Pledged Ownership Interests from registration
under the provisions of the Securities Act, and to make all amendments to such
instruments and documents which, in the opinion of the Secured Party, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  The Pledgor further agrees to use its best
efforts to cause the Holding Company, and the Holding Company hereby agrees, to
comply with the provisions of the securities or “Blue Sky” laws of any
jurisdiction which the Secured Party shall designate and, if required, to cause
the Holding Company to, and the Holding Company hereby agrees to, make available
to its security holders, as soon as practicable, an earnings statement which
will satisfy the provisions of the Securities Act.  If the Pledgor is or becomes
an issuer of Pledged Ownership Interests, the Pledgor shall take all of the
actions the Secured Party desires an issuer to take, as described in this
Section 6.4.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 6.5                      Pledgor’s Agreements.
 
The Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make any sales of any portion or all of
the Pledged Ownership Interests pursuant to this Article 6 valid and binding and
in compliance with any and all applicable laws (including, without limitation,
the Securities Act, the Securities Exchange Act of 1934, as amended, the rules
and regulations of the Securities Exchange Commission applicable thereto, and
all applicable state securities or “Blue Sky” laws), regulations, orders, writs,
injunctions, decrees, or awards of any and all  courts, arbitrators, or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at the Pledgor’s expense.  The Pledgor further
agrees that a breach of any of the covenants contained in this Article 6 will
cause irreparable injury to the Secured Party, that the Secured Party has no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that each and every covenants contained in this Article 6 shall be specifically
enforceable against the Pledgor by the Secured Party, and the Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.
 
ARTICLE 7 - EXPENSES; APPLICATION OF PROCEEDS OF COLLATERAL
 
The Pledgor and the Holding Company shall pay to the Secured Party and the
Lenders on demand any and all expenses, including reasonable attorney’s fees and
disbursements, incurred or paid by the Secured Party or any Lender in
protecting, preserving, or enforcing the Secured Party’s and the Lenders’ rights
and remedies under or in respect of any of the Obligations, or any of the
Pledged Collateral.  Upon any realizations upon the Pledged Collateral by the
Secured Party, whether upon foreclosure and sale of all or part of the Pledged
Collateral pursuant to Article 7 or otherwise, the Pledgor agrees that the
proceeds thereof shall be applied to the Obligations.  The Pledgor agrees that
all amounts received with respect to any of the Obligations, whether by
realization on the Pledged Collateral or otherwise, shall be applied to the
payment of the Obligations in accordance with the provisions of this Article.
 
ARTICLE 8 - MARSHALLING
 
The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, the Pledged Collateral),
for, or other assurances of payment of, the Obligations, or to resort to such
collateral security or other assurances of payment in any particular order.  All
of the Secured Party’s rights hereunder in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.  To the extent that it lawfully may, the
Pledgor hereby agrees that it will not invoke any law relating to the
marshalling of collateral that might cause delay in or impeded the enforcement
of the Secured Party’s or any Lender’s rights under this Agreement, any other
Transaction Document, or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations are secured or payment thereof is otherwise assured, and to
the extent that it lawfully may, the Pledgor hereby irrevocably waives the
benefits of all such laws.
 
 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE 9 - PLEDGOR’S OBLIGATIONS NOT AFFECTED
 
The obligations of the Pledgor and the Holding Company hereunder shall remain in
full force and effect without regard to, and shall not be impaired by (whether
or not the Pledgor shall have notice or knowledge of any of the following): (a)
any exercise or nonexercise, or any waiver, by the Secured Party or any Lender
of any right, remedy, power, or privilege under or in respect of any of the
Obligations, or any security thereof (including this Agreement); (b) any
amendment to or modification of the Transaction Documents or any of the
Obligations; (c) any amendment to or modification of any instrument (other than
this Agreement) securing any of the Obligations; or (d) the taking of additional
security for, or any other assurances of payment of, any of the Obligations or
the release or discharge of termination of any security or other assurances of
payment or performance for any of the Obligations.  The Pledgor hereby waives
all suretyship defenses to the extent applicable.  Under no circumstances shall
the Secured Party or any Lender be deemed to be a shareholder, member, partner,
or other equity holder of the Holding Company or the Pledgor by virtue of the
provisions of this Agreement.
 
ARTICLE 10 - TRANSFER BY PLEDGOR
 
Without the prior written consent of the Secured Party, the Pledgor shall not
sell, assign, transfer, or otherwise dispose of, grant any option with respect
to, or pledge or grant any security interest in or otherwise encumber or
restrict any of the Pledged Collateral or any interest therein, except for the
pledge thereof and security interest provided for in this Agreement.
 
ARTICLE 11 - FURTHER ASSURANCES
 
The Pledgor will do all such acts, and will furnish to the Secured Party all
such financing statements, certificates, legal opinions, and other documents and
will obtain all such governmental consents and corporate approvals and will do
or cause to be done all such other things as the Secured Party may reasonably
request from time to time in order to give full effect to this Agreement and to
secure the rights of the Secured Party hereunder, all without any cost or
expense to the Secured Party.  The Pledgor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any jurisdiction any initial financing statements and amendments thereto that
(a) indicate the collateral as the Pledged Collateral or words of similar
effect, or as being of equal or lesser scope or in greater detail, and (b)
contain any other information required or permitted by the UCC.  The Pledgor
agrees to furnish any such information to the Secured Party promptly upon
request.  The Pledgor also ratifies its authorization for the Secured Party to
have filed in any jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.  The Pledgor shall not
permit to be effected any amendment or modification of the charter, bylaws,
operating agreements, partnership agreements, or other applicable organization
documents of it which would (or would be reasonably likely to) adversely affect
the rights or remedies of the Secured Party hereunder or the value of the
Pledged Collateral.  The Pledgor shall not permit, and the Holding Company
hereby agrees not to cause, the issuance of any ownership interests of the
Holding Company or any debt instruments, warrants, or options, or other offering
convertible into ownership interests of the Holding Company without the prior
written consent of the Secured Party.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE 12 - EXONERATION
 
Under no circumstances shall the Secured Party or any Lender be deemed to assume
any responsibility for or obligation or duty with respect to any part or all of
the Pledged Collateral of any nature or kind or any matter or proceedings
arising out of or relating thereto, other than (a) to exercise reasonable care
in the physical custody of the Pledged Collateral and (b) after an Event of
Default shall have occurred and be continuing to act in a commercially
reasonable manner.  Neither the Secured Party nor any Lender shall be required
to take any action of any kind to collect, preserve, or protect its, their or
the Pledgor’s rights in the Pledged Collateral or against other parties
thereto.  The Secured Party’s prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit, or proceeding
for payment or collection of any of the Obligations.  This Agreement constitutes
a pledge of the Pledged Collateral and any other applicable collateral hereunder
only, and not an assignment of any duties or obligations of the Pledgor with
respect thereto, and by its acceptance hereof and whether or not the Secured
Party or any Lender shall have exercised any of its or their respective rights
or remedies hereunder, the Secured Party and the Lenders do not undertake to
perform or discharge, and neither the Secured Party nor any Lender shall be
responsible or liable, other than for gross negligence or willful misconduct,
for the performance or discharge of any such duties or responsibilities,
including, without limitation, for any capital calls.  The Pledgor agrees that,
notwithstanding the exercise by the Secured Party or any Lender of any of its
rights hereunder, the Pledgor shall remain liable nonetheless for the full and
prompt performance of all of the Pledgor’s obligations and liabilities under any
partnership agreement, limited partnership agreement, operating agreement, or
similar document evidencing or governing any general or limited partnership
interest or membership interest in any partnership, limited partnership, or
limited liability company included in the Pledged Collateral.  Without limiting
the generality of the foregoing, neither the Secured Party nor any Lender shall
have any fiduciary duty as such to the Pledgor or any other equity owner of the
Holding Company by reason of this Agreement, whether by virtue of the security
interests and liens hereunder, or any enforcement action in respect of such
security interests and liens.
 
ARTICLE 13 - WAIVERS
 
No act, failure, or delay by the Secured Party or any Lender shall constitute a
waiver of its respective rights and remedies hereunder or otherwise.  No single
or partial waiver by the Secured Party or any Lender of any default or right or
remedy that it or they may have shall operate as a waiver of any other default,
right, or remedy or of the same default, right, or remedy on a future
occasion.  The Pledgor hereby waives presentment, notice of dishonor, and
protest of all instruments, included in or evidencing any of the Obligations or
the Pledged Collateral, and any and all other notices and demands
whatsoever.  All rights and remedies of the Secured Party and/or the Lenders
with respect to the Obligations or the Pledged Collateral, whether evidenced
hereby or by any other instrument or papers, shall be cumulative and may be
exercised singularly, alternatively, successively, or concurrently at such time
or at such times as the Secured Party deems expedient in its sole
discretion.  The Pledgor irrevocably waives any and all rights under those
provisions of the partnership agreements, limited partnership agreements, and
operating agreements to which the Pledgor is a party that (a) prohibit,
restrict, condition, or otherwise affect the grant hereunder of any lien or
security interest on any of the Ownership Interest Collateral or any enforcement
action that may be taken with respect to any such lien or security interest or
(b) otherwise conflict with the terms of this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE 14 - NOTICES
 
All notices, requests, and other communications hereunder shall be made in the
manner set forth in the Notes.
 
ARTICLE 15 - TERMINATION
 
This Agreement shall terminate on the date on which all payments under the Notes
have been indefeasibly paid or otherwise satisfied in full (including by way of
conversion of the Notes) and all other Obligations have been indefeasibly paid
or discharged (other than contingent indemnification obligations).  Upon such
termination, the Secured Party shall, at the Pledgor’s request and expense,
return the Pledged Collateral in the possession or control of the Secured Party
as has not theretofore been disposed of pursuant to the provisions hereof,
together with any moneys and other property at the time held by the Secured
Party hereunder.
 
ARTICLE 16 - GOVERNING LAW; CONSENT TO FORUM
 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to its conflict of law provisions.
 
The Pledgor agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement, the
Transaction Documents and the Notes (whether brought against a party hereto or
its respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. The Pledgor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court or that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such proceeding.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE 17 - ADDITIONAL WAIVERS BY THE PLEDGOR
 
THE PLEDGOR WAIVES:  (a) THE RIGHT TO TRIAL BY JURY (WHICH THE SECURED PARTY
HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO ANY OF THE TRANSACTION DOCUMENTS, THE OBLIGATIONS
OR THE PLEDGED COLLATERAL; (b) PRESENTMENT, DEMAND, AND PROTEST AND NOTICE OF
PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION, OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTIES AT ANY
TIME HELD BY THE SECURED PARTY ON WHICH THE PLEDGOR MAY IN ANY WAY BE LIABLE AND
HEREBY RATIFIES AND CONFIRMS WHATEVER THE SECURED PARTY MAY DO IN THIS REGARD;
(c) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF THE PLEDGED COLLATERAL OR
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING THE
SECURED PARTY TO EXERCISE ANY REMEDIES; (d) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT, AND EXEMPTION LAWS; (e) NOTICE OF ACCEPTANCE HEREOF; AND (f)
EXCEPT AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO THE SECURED PARTY ENTERING INTO THIS
AGREEMENT AND THE LENDERS ENTERING INTO THE TRANSACTION DOCUMENTS AND THAT THE
SECURED PARTY AND THE LENDERS ARE RELYING UPON THE FOREGOING WAIVERS IN THEIR
FUTURE DEALINGS WITH THE PLEDGOR.  THE PLEDGOR WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
ARTICLE 18 - MISCELLANEOUS
 
The headings of each Article and Section of this Agreement and the table of
contents are for convenience only and shall not define or limit the provisions
thereof.  This Agreement and all rights and obligations hereunder shall be
binding upon the Pledgor and its respective successors and assigns, and shall
inure to the benefit of the Secured Party and the Secured Party’s successors and
assigns.  Neither the Pledgor nor the Holding Company may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Secured Party. The Secured Party may assign its rights or obligations hereunder,
in whole or in part, without the consent of the Holding Company or the Pledgor.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction or prohibited or unenforceable as to any Person shall, as to such
jurisdiction, Person, or circumstance be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction or as to any other Person or circumstance.
 
[Signature Page Follows]
 
 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first written above.
 
 
PLEDGOR:
 
SAGEBRUSH GOLD, LTD.
 
By:                                                     
Name:                                               
Title:                                               
 
 
SECURED PARTY
 
PLATINUM LONG TERM GROWTH, LLC
 
By:                                                     
Name:                                               
Title:                                               
 
 
Acknowledged and agreed:
 
GOLD ACQUISITION CORP.
 
By:                                                     
Name:                                               
Title:                                               
 
 
 
[Stock Pledge Agreement]
 
 
 